DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-12 are pending and the subject of this NON-FINAL Office Action.  This is the first action on the merits.

Election/Restrictions
Applicant’s election of the species of Daicel CELISH PC110S with traverse in the reply filed on 02/10/2022 is acknowledged.  Applicants argue that “Since each of the species have substantially overlapping search and examination issues, the Examiner is necessarily searching all of them when conducting a search for the elected species.”  This is false.  As explained in the Requirement for Election of Species, 
the various possible “fibrous substances” have a materially different design, mode of operation, function, or effect.  For example, the broad class of claimed “fibrous substances” yields innumerable possible “fibrous substances: with different design, mode of operation, function, or effect.  As a more specific example, carbon fiber yields different design, mode of operation, function, or effect than PC110S.  It is also noted that thixitrophy (TI) values are never given in 3D printing prior art; thus, it is unclear the scope of the claimed genus of “fibrous substances.”  If Applicants believe that all microfibrillated/nanofibril cellulose and aramid products have the claimed TI value, then they are encouraged to state as much on the record for prior art searching purposes.

The requirement is still deemed proper and is therefore made FINAL.  

Claim objections
Claim 1 is objected to for including brackets: “TI value [viscosity at 6 rpm/viscosity at 60 rpm].”  Appropriate correction is required.

Claim Rejections - 35 USC § 112- Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-12 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  
The metes and bounds of the claims 1 and 7 are so unclear and confusing that the Office cannot determine if the instant claims are patentable because it would require the Office to speculate as to the metes and bounds of the instant claims. See MPEP § 2173.06 (“Second, where there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art. As stated in In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection under 35 U.S.C. 103 should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims.”).  Specifically, a skilled artisan, in light of the specification, cannot determine the metes and bounds of “fibrous substance as a constituent component, wherein a TI value [viscosity at 6 rpm/viscosity at 60 rpm] at 20°C is 1.5 or more” (claim 1); or cellulose compositions that have “an average degree of unsubstitution of hydroxyl groups in the cellulose is 2.5” (claim 7).
	First, TI value (thixotrophy) and average degree of unsubstitution of hydroxyl groups are never used in the 3D printing art, or any other art, to describe “fibrous substances” or cellulose.  Furthermore, “fibrous substances” is a vast genus: “fibrous materials has very broad meaning, and it can be categorized such as plastics, rubber, textiles, paper, glass, food, human body, etc. Fibers can be classified into two major groups as natural and man-made or manufactured.”  See Hu et al, Fundamentals of the Fibrous Materials, Ch. 1, in Handbook of Fibrous Materials, 04/03/2020 (emphasis added).  The Office could not find any prior art that explains fibrous substances in terms of TI values or degree of unsubstitution of hydroxyl groups, much less in the 3D printing prior art.  Looking to the specification, Applicants disclose a single species: “The "CELISH PC110S" contains 35% of solid component (= Microfibrillated Cellulose; average degree of unsubstitution of the hydroxyl groups 3.0, average length : 600 μm, average aspect ratio :600) and 65% of water ,and a TI value [viscosity at 6 rpm/viscosity at 60 rpm] of 1% aqueous dispersion of which at 20°C is 4.2” (para. 0084).  Based on the disclosure of CELISH PC110S, the Office looked to other CELISH substances, but none of them are characterized by their TI value or their degree of substitution of hydroxyl groups.  See Daicel Miraizu Ltd., CELISH/TIARA (Microfibrillatedproducts), WSP Sales and Marketing Department, accessed 05/12/2022, available at https://www.daicelmiraizu.com/en/products/wsp_celish.html.  Even more, the claims (and the specification) only state that “TI value [viscosity at 6 rpm/viscosity at 60 rpm] at 20°C is 1.5 or more” (i.e. any number 1.5 or greater); and “average degree of unsubstitution of hydroxyl groups in the cellulose is 2.5 or more” (i.e. any number 2.5 or greater).  In sum, from this limited disclosure of a single specific “fibrous substance” with the very broad claimed TI value and degree of substitution of hydroxyl groups, a skilled artisan would be left to guess the metes and bounds of the claimed invention.
	The Office also notes that the prior art teaches other CELISH, microfibrillated cellulose or nanofibrils used in 3D printing, but cannot determine if they meet the claimed characteristics of “fibrous substance as a constituent component, wherein a TI value [viscosity at 6 rpm/viscosity at 60 rpm] at 20°C is 1.5 or more” (claim 1); or cellulose compositions that have “an average degree of unsubstitution of hydroxyl groups in the cellulose is 2.5” (claim 7).  See US 20170260359; US 20170274600; US20170197365; US 20180050487; US 20160152811; US 20170107340; US 10702925; US 20170368225; US 20160369125.

Claim Rejections - 35 USC § 112 – Enablement
	The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-12 are rejected under 35 U.S.C. 112(a) first paragraph, as failing to comply with the enablement requirement. 
	A feature which is taught as critical in a specification and is not recited in the claims should result in a rejection of such claim under the enablement provision section of 35 U.S.C. 112. See In re Mayhew, 527 F.2d 1229, 1233, 188 USPQ 356, 358 (CCPA 1976); MPEP § 2164.08(c). In determining whether an unclaimed feature is critical, the entire disclosure must be considered. Features which are merely preferred are not to be considered critical. In re Goffe, 542 F.2d 564, 567, 191 USPQ 429, 431 (CCPA 1976).
	Here, the Specification clearly explains that 
	A three-dimensional molded article 1 and a three-dimensional molded article 2 were obtained in a similar way to those in Example 1, except that a mixture was used which was obtained by mixing CELISH PC110S (100 parts by weight) and 10% sodium hydroxide aqueous solution (20 parts by weight) to convert at least a part of the hydroxyl groups in the contained cellulose into a sodium salt, as a three-dimensional molding composition.
	The obtained three-dimensional molded article 2 had a high shape accuracy equivalent to that of the three-dimensional molded article 2 obtained in Example 1, but the mechanical strength was low, and when having been naturally dropped onto a polypropylene plate (thickness
of 1 cm) from a height of 10 cm, its three-dimensional shape was broken

(Example 6; emphases added).  Thus, the hydroxyl group unsubstitution and TI values seem to be critical.

Claim Rejection - 35 USC § 112 – Written Description
	The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-12 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the full scope of the claimed invention. 
	The specification fails to demonstrate possession of the very large genus of 3D molding composition (i.e. build material) comprising either “fibrous substance as a constituent component, wherein a TI value [viscosity at 6 rpm/viscosity at 60 rpm] at 20°C is 1.5 or more” (claim 1); or cellulose compositions that have “an average degree of unsubstitution of hydroxyl groups in the cellulose is 2.5” (claim 7).
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice (see i)(A), above), reduction to drawings (see i)(B), above), or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus (see i)(C), above). See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.
A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure "indicates that the patentee has invented species sufficient to constitute the gen[us]." See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 2004)("[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated."). "A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when … the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed." In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004)(Claims directed to PTFE dental floss with a friction-enhancing coating were not supported by a disclosure of a microcrystalline wax coating where there was no evidence in the disclosure or anywhere else in the record showing applicant conveyed that any other coating was suitable for a PTFE dental floss.) On the other hand, there may be situations where one species adequately supports a genus. See, e.g., Rasmussen, 650 F.2d at 1214, 211 USPQ at 326-27 (disclosure of a single method of adheringly applying one layer to another was sufficient to support a generic claim to "adheringly applying" because one skilled in the art reading the specification would understand that it is unimportant how the layers are adhered, so long as they are adhered); In re Herschler, 591 F.2d 693, 697, 200 USPQ 711, 714 (CCPA 1979) (disclosure of corticosteroid in DMSO sufficient to support claims drawn to a method of using a mixture of a "physiologically active steroid" and DMSO because "use of known chemical compounds in a manner auxiliary to the invention must have a corresponding written description only so specific as to lead one having ordinary skill in the art to that class of compounds. Occasionally, a functional recitation of those known compounds in the specification may be sufficient as that description."); In re Smythe, 480 F.2d 1376, 1383, 178 USPQ 279, 285 (CCPA 1973) (the phrase "air or other gas which is inert to the liquid" was sufficient to support a claim to "inert fluid media" because the description of the properties and functions of the air or other gas segmentizing medium would suggest to a person skilled in the art that appellant’s invention includes the use of "inert fluid" broadly.).
The Federal Circuit has explained that a specification cannot always support expansive claim language and satisfy the requirements of 35 U.S.C. 112  "merely by clearly describing one embodiment of the thing claimed." LizardTech v. Earth Resource Mapping, Inc., 424 F.3d 1336, 1346, 76 USPQ2d 1731, 1733 (Fed. Cir. 2005). The issue is whether a person skilled in the art would understand applicant to have invented, and been in possession of, the invention as broadly claimed. In LizardTech, claims to a generic method of making a seamless discrete wavelet transformation (DWT) were held invalid under 35 U.S.C. 112, first paragraph because the specification taught only one particular method for making a seamless DWT and there was no evidence that the specification contemplated a more generic method. See alsoTronzo v. Biomet, 156 F.3d at 1159, 47 USPQ2d at 1833 (Fed. Cir. 1998), wherein the disclosure of a species in the parent application did not suffice to provide written description support for the genus in the child application.
What constitutes a "representative number" is an inverse function of the skill and knowledge in the art. Satisfactory disclosure of a "representative number" depends on whether one of skill in the art would recognize that the applicant was in possession of the necessary common attributes or features of the elements possessed by the members of the genus in view of the species disclosed. For inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus. See, e.g., Eli Lilly. Description of a representative number of species does not require the description to be of such specificity that it would provide individual support for each species that the genus embraces. For example, in the molecular biology arts, if an applicant disclosed an amino acid sequence, it would be unnecessary to provide an explicit disclosure of nucleic acid sequences that encoded the amino acid sequence. Since the genetic code is widely known, a disclosure of an amino acid sequence would provide sufficient information such that one would accept that an applicant was in possession of the full genus of nucleic acids encoding a given amino acid sequence, but not necessarily any particular species. Cf. In re Bell, 991 F.2d 781, 785, 26 USPQ2d 1529, 1532 (Fed. Cir. 1993) and In re Baird, 16 F.3d 380, 382, 29 USPQ2d 1550, 1552 (Fed. Cir. 1994). If a representative number of adequately described species are not disclosed for a genus, the claim to that genus must be rejected as lacking adequate written description under 35 U.S.C. 112, para. 1.

MPEP § 2163(II)(A)(3)(a)(ii).  “Whenever the issue arises, the fundamental factual inquiry is whether the specification conveys with reasonable clarity to those skilled in the art that, as of the filing date sought, applicant was in possession of the invention as now claimed.”  MPEP § 2163.02.  
	The specification fails to meet this requirement.  First, based on EAST searches and google searches, TI value (thixotrophy) and average degree of unsubstitution of hydroxyl groups are never used in the 3D printing art, or any other art, to describe “fibrous substances” or cellulose.  Furthermore, “fibrous substances” is a vast genus: “fibrous materials has very broad meaning, and it can be categorized such as plastics, rubber, textiles, paper, glass, food, human body, etc. Fibers can be classified into two major groups as natural and man-made or manufactured.”  See Hu et al, Fundamentals of the Fibrous Materials, Ch. 1, in Handbook of Fibrous Materials, 04/03/2020 (emphasis added).  The Office could not find any prior art that explains fibrous substances in terms of TI values or degree of unsubstitution of hydroxyl groups, much less in the 3D printing prior art.  Looking to the specification, Applicants disclose a single species: “The "CELISH PC110S" contains 35% of solid component (= Microfibrillated Cellulose; average degree of unsubstitution of the hydroxyl groups 3.0, average length : 600 μm, average aspect ratio :600) and 65% of water ,and a TI value [viscosity at 6 rpm/viscosity at 60 rpm] of 1% aqueous dispersion of which at 20°C is 4.2” (para. 0084).  Based on the disclosure of CELISH PC110S, the Office looked to other CELISH substances and microfibrillated celluloses, but none of them are characterized by their TI value or their degree of substitution of hydroxyl groups.  See Daicel Miraizu Ltd., CELISH/TIARA (Microfibrillated products), WSP Sales and Marketing Department, accessed 05/12/2022, available at https://www.daicelmiraizu.com/en/products/wsp_celish.html.  Even more, the claims (and the specification) only state that “TI value [viscosity at 6 rpm/viscosity at 60 rpm] at 20°C is 1.5 or more” (i.e. any number 1.5 or greater); and “average degree of unsubstitution of hydroxyl groups in the cellulose is 2.5 or more” (i.e. any number 2.5 or greater).  In other words, the specification fails to provide sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics (i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure) of the broad genus of “fibrous substances” or cellulose substances to show the applicant was in possession of the claimed genus.  In sum, from this limited disclosure of a single species of “fibrous substance” and “cellulose” that meet the the very broad claimed TI value and degree of substitution of hydroxyl groups, a skilled artisan would be left to guess the other species within this very large genus.


Prior Art
The following prior art teaches “fibrous materials” such as microfibrillated cellulose used to make 3D printed objects: US 20170260359; US 20170274600; US20170197365; US 20180050487; US 20160152811; US 20170107340; US 10702925; US 20170368225; US 20160369125.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODY TSUI whose telephone number is (571)272-1846. The examiner can normally be reached Monday - Friday, 10am- 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH S DEL SOLE can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUNG-SHENG M TSUI/Primary Examiner, Art Unit 1743